* Rehearing denied March 23, 1936.
This is a suit on a promissory note. The defendant first filed exceptions, which were overruled, and then filed an answer in which he set up various technical defenses. The matter was set for trial on several occasions, and finally, having been called for trial, was submitted on the evidence of plaintiff and in the absence of defendant or counsel for defendant. Defendant filed motion for a new trial, and has appealed from the judgment refusing to grant a new trial.
The sole question presented is whether or not the judge a quo acted arbitrarily and clearly abused the discretion accorded him by the laws of this state when he refused to grant the new trial.
It appears from the record that the case was set for trial on several occasions and each time was continued, and that originally defendant was granted considerably more time than is usual for the purpose of preparing and filing his exceptions and then for the purpose of preparing and filing his answer. *Page 169 
Counsel for defendant-appellant contends that he was not present in the court below when this matter was called for trial because of the fact that he was required to be present in another court in another parish for the purpose of taking up a case set for trial in the said other court. The trial judge, having been informed of these facts, nevertheless refused to grant a new trial.
We feel that he was actuated by the fact that plaintiff had been much delayed in having the matter tried below and that he felt that, under all the circumstances, he was justified in refusing to grant a new trial. We find nothing in the record that would justify the belief that he abused the discretion which is vested in him by law.
The judgment appealed from is affirmed, at the cost of appellant.
Affirmed.